Citation Nr: 1633950	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  13-27 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory disorder to include nasal polyps, tumors, hoarseness, and lung congestion due to herbicide exposure.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for PTSD, with an initial rating of 30 percent, effective March 16, 2009.

The Veteran requested a Board hearing.  A hearing was scheduled for July 2016.  Nonetheless, days before the hearing, the Veteran withdrew his hearing request.

At a May 2013 VA examination, the Veteran reported that he had been laid off from his job two years earlier.  He attributed this to his unreliable behavior, confused thinking, and insulting language.  He also stated that he was phased out and that he was told by his employers that they could not depend on him to think a lot.  He added that he began receiving benefits from the Social Security Administration (SSA) after losing his job.  Additionally, an April 2012 VA treatment record (in Virtual VA) shows that the Veteran reported receiving SSA benefits for his service-connected disability.  Thus, the Veteran has raised a claim of TDIU.  This claim is under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for PTSD and entitlemento to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

In April 2013, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran requesting a withdrawal of this appeal with regard to the issue of service connection for a respiratory disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of service connection for a respiratory disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran withdrew his appeal with regard to the issue of service connection for a respiratory disorder through a written statement to the RO on April 22, 2013.  As such, the appeal as to this issue has been withdrawn, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.


ORDER

The appeal is dismissed as to the issue of service connection for a respiratory disorder.


REMAND

VA treatment records were last associated with the claims file in May 2013.  
These records reflect that, since April 2012, the Veteran had been receiving regular mental health treatment at the Wood County VA facility.  See CAPRI records, received May 17, 2013 (in Virtual VA); see also May 2013 VA examination.  Thus, there is a strong indication that there are outstanding VA treatment records.  Furthermore, a February 2015 letter from the Veteran's legal representative indicates that the Veteran was residing in a nursing home at the VA facility in Clarksburg, West Virginia, and that he was homeless and extremely ill.

In addition, an April 2012 VA treatment record indicates that, two years earlier, the Veteran underwent six or seven sessions of counselling at the Vet Center in Parkersburg, West Virginia.  See CAPRI records, received May 17, 2013, at 89 (in Virtual VA).  VA has not attempted to obtain records of such treatment.

At a May 2013 VA examination, the Veteran reported that he had been laid off from his job two years earlier and had then begun to receive SSA benefits.  Further, an April 2012 VA treatment record indicates that the Veteran reported receiving SSA benefits for his service-connected disability.  To the extent that the Veteran is receiving disability benefits from the SSA due to his service-connected disability, such records are pertinent to the present claim; therefore, they should be requested.

The May 2013 VA examination shows a finding that the Veteran's PTSD has manifested as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Significantly, the examiner indicated that the Veteran's alcohol dependence resulted in a higher level of occupational and social impairment.  Further, in an addendum opinion (also dated May 2013), the examiner separated the Veteran's mental health symptoms based on his current diagnoses, namely, alcohol dependence, chronic PTSD, and antisocial personality disorder.  Significantly, the examiner indicated that the combination of alcohol dependence and antisocial personality disorder resulted in difficulty in adapting to stressful circumstances, including work or a worklike setting, as well as difficulty in establishing and maintaining effective work and social relationships.

The May 2013 VA examiner concluded that the Veteran's alcohol dependence and antisocial personality disorder resulted in a higher level of social and occupational impairment than the service-connected PTSD.  The examiner, however, did not address or discuss the extent to which the alcohol use is itself a symptom of the PTSD or, put another way, whether the PTSD as likely as not contributes, at least in part, to the Veteran's alcohol problem.  If this is the case, then symptoms associated with the Veteran's alcohol use should also be considered as a component of his PTSD.  Thus, clarification is necessary in this regard.

Since the last VA examination was more than three years ago, the Board finds that a new VA examination would be appropriate.  As already stated, the Veteran's attorney recently reported that the Veteran is extremely ill and in a VA nursing home.  If the Veteran is unable to attend a new VA examination, VA should nonetheless obtain a VA medical opinion based on review of the record.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to complete a formal application for a TDIU, and provide him notice of the evidence and information required to substantiate such claim.

2.  Obtain any outstanding VA treatment records, to include records for treatment received at the Vet Center in Parkersburg, West Virginia, as noted in an April 2012 VA treatment note.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

3.  Request copies of any determinations, medical records, and other evidence associated with any claim by the Veteran for SSA disability benefits.  All records received should be associated with the claims file. If the records are not available, notify the Veteran and offer an opportunity to provide the missing records.

4.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected mental health disability.  Review of the claims file should be noted in the examiner's report.  If the Veteran is unable to attend the VA examination, VA should still obtain a VA medical opinion based on review of the record.

The examiner is requested to measure and record all symptoms as they relate to occupational and social impairment.

The examiner should also respond to the following:

Is it at least as likely as not (probability of 50 percent or more) that the Veteran's alcohol use is, at least in part a symptom of his PTSD?  If so, is it possible to differentiate the symptoms/behaviors resulting from alcohol abuse that can be attributed to PTSD from those attributable to other causes?

5.  If the Veteran is unemployable due to service-connected disabilities, but he does not meet the schedular percentage threshold for TDIU, refer the TDIU claim to the Director of Compensation Service for extraschedular consideration, as directed by 38 C.F.R. § 4.16(b).

6.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


